            Case 1:20-cv-06724-SHS Document 14 Filed 02/12/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

                                             )
UNITED STATES SECURITIES AND                 )
EXCHANGE COMMISSION,                         )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )   Civil Action No. 20-Cv-6724 (SHS)
                                             )
MINISH "JOE" BEDE and KEVIN                  )
GRAETZ,                                      )
                                             )
                      Defendants.            )


                  FINAL JUDGMENT AS TO MINISH "JOE" BEDE

       The Securities and Exchange Commission having filed a Complaint and

Defendant Minish "Joe" Rede having entered a general appearance; consented to the

Court's jurisdiction over Defendant and the subject matter of this action; consented to

entry of this Final Judgment without admitting or denying the allegations of the

Complaint (except as to jurisdiction and except as otherwise provided herein); waived

findings of fact and conclusions of law; and waived any right to appeal from this Final

Judgment:


                                            I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 15(a) of the Securities

Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78o(a)] by engaging in the

business of effecting transactions in, and/or inducing or attempting to induce the purchase
           Case 1:20-cv-06724-SHS Document 14 Filed 02/12/21 Page 2 of 6




or sale of, securities for the accounts of others without being registered as or associated

with a registered broker-dealer.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds

the following who receive actual notice of this Judgment by personal service or

otherwise: (a) Defendant's officers, agents, servants, employees, and attorneys; and (b)

other persons in active concert or participation with Defendant or with anyone described

in (a).

                                             II.


          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is liable for disgorgement of $612,151.50, representing profits gained as a

result of the conduct alleged in the Complaint, together with prejudgment interest thereon

in the amount of $180,736.22, and a civil penalty in the amount of $65,000.00 pursuant to

Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] . Defendant shall satisfy

this obligation by paying $857,887.72 to the Securities and Exchange Commission

within 30 days after entry of this Final Judgment.

          Defendant may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be

made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,

bank cashier's check, or United States postal money order payable to the Securities and


                                              2
         Case 1:20-cv-06724-SHS Document 14 Filed 02/12/21 Page 3 of 6




Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and

name of this Court; Minish "Joe" Hede as a defendant in this action; and specifying that

payment is made pursuant to this Final Judgment. Defendant shall make payment

       Defendant shall simultaneously transmit photocopies of evidence of payment and

case identifying information to the Commission's counsel in this action. By making this

payment, Defendant relinquishes all legal and equitable right, title, and interest in such

funds and no part of the funds shall be returned to Defendant.

       The Commission may enforce the Court's judgment for disgorgement and

prejudgment interest by moving for civil contempt (and/or through other collection

procedures authorized by law) at any time after 30 days following entry of this Final

Judgment. Defendant shall pay post judgment interest on any delinquent amounts

pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with any

interest and income earned thereon (collectively, the "Fund"), pending further order of

the Court.

       The Commission may propose a plan to distribute the Fund subject to the Court's

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair

Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall

retain jurisdiction over the administration of any distribution of the Fund. If the


                                              3
           Case 1:20-cv-06724-SHS Document 14 Filed 02/12/21 Page 4 of 6




Commission staff determines that the Fund will not be distributed, the Commission shall

send the funds paid pursuant to this Final Judgment to the United States Treasury.

          Regardless of whether any such Fair Fund distribution is made, amounts ordered

to be paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to

the government for all purposes, including all tax purposes. To preserve the deterrent

effect of the civil penalty, Defendant shall not, after offset or reduction of any award of

compensatory damages in any Related Investor Action based on Defendant's payment of

disgorgement in this action, argue that he is entitled to, nor shall he further benefit by,

offset or reduction of such compensatory damages award by the amount of any part of

Defendant's payment of a civil penalty in this action ("Penalty Off set"). If the court in

any Related Investor Action grants such a Penalty Offset, Defendant shall, within 30 days

after entry of a final order granting the Penalty Offset, notify the Commission's counsel

in this action and pay the amount of the Penalty Offset to the United States Treasury or to

a Fair Fund, as the Commission directs. Such a payment shall not be deemed an

additional civil penalty and shall not be deemed to change the amount of the civil penalty

imposed in this Judgment. For purposes of this paragraph, a "Related Investor Action"

means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this

action.




                                               4
           Case 1:20-cv-06724-SHS Document 14 Filed 02/12/21 Page 5 of 6




                                             III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

Consent is incorporated herein with the same force and effect as if fully set forth herein,

and that Defendant shall comply with all of the undertakings and agreements set forth

therein.


                                             IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

U.S.C. §523, the allegations in the complaint are true and admitted by Defendant, and

further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts

due by Defendant under this Final Judgment or any other judgment, order, consent order,

decree or settlement agreement entered in connection with this proceeding, is a debt for

the violation by Defendant of the federal securities laws or any regulation or order issued

under such laws, as set forth in Section 523(a)(l9) of the Bankruptcy Code, 11 U.S.C.

§523(a)(l9).



                                              V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

Judgment.




                                              5
         Case 1:20-cv-06724-SHS Document 14 Filed 02/12/21 Page 6 of 6




                                           VI.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules

of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and

without further notice.


       February 12
Dated: ------      2021


                                         UNITED STATES DISTRICT JUDGE




                                            6
